DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-24) in the reply filed on 4/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burned if Groups I and II are examined together.  This is not found persuasive because search burden can be shown by the different classification requirements of Group I and II and that the invention are distinct from each other.  The groups have different classifications and are distinct because they are unrelated and directed to unrelated inventions as set forth in the restriction requirement on 2/22/2022.  The requirement is still deemed proper and is therefore made FINAL.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Kumkar (WO 2016/079275).  Kumkar (US 2017/0252859) is being used as an English language equivalent for Kumkar (WO 2016/079275).
With respect to the limitations of claim 20, Kumkar teaches a method comprising: generating, by a system (Figs 1, 2, optical system 1, laser beam source 11, 0074), a quasi-non-diffracting beam (0006, 0073, 0085, 0149, claim 15, quasi-Bessel beam); directing the quasi-non-diffracting beam (boom arrangement 27, rotational axes 29, 0077) onto a transparent workpiece (processed material 9, for example, a glass plate, 0076), generating an induced absorption and producing a defect within the transparent workpiece (Fig 6, modification zones 65, 0081, 0082, 0144); and moving, by the system (boom arrangement 27, workpiece positioning unit 25, 0075), the quasi-non-diffracting beam relative to the transparent workpiece along a contour line (Fig 6, modification zones 65, claim 2, partially curved processing path), forming a contour with a plurality of defects (modification zones 65, 0144, 0145) in the transparent workpiece, the quasi-non-diffracting (0006, 0073, 0085, 0149, claim 15) beam (Figs 1, 2, laser beam 3) is oriented orthogonal to an impingement surface of the transparent workpiece (9) at an impingement location.
With respect to the limitations of claim 21, Kumkar teaches the impingement surface of the transparent workpiece is a curved surface (0223, curved beam entrance surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Murayama (US 2011/0255157) in view of Montagu (DE4205725).  An English machine translation of Montagu (DE4205725) is included with the Notice of Reference Cited (PTO 892).
With respect to the limitations of claims 1 and 16, Murayama teaches a system comprising: a light source (light source 2, 0017); an optical system comprising first and second portions (Figs 1, 2, mirrors 6a, 6b, 0023); and first and second motors (motors 6c, 6d, 0023) integrated with respective ones of the first and second portions (6a, 6b), the first motor is configured to rotate the first portion around a first axis (pivot axes S1, 0022); the second motor is configured to rotate the second portion around a second axis (pivot axis S2, 0022); the first axis is perpendicular to the second axis (0022, One pivot axis S1 is disposed in a plane perpendicular to the other pivot axis S2). Murayama discloses the claimed invention but is silent to the first and second motors being torque motors; further comprising an encoder configured to track the torque motor.
However, Montagu discloses the first and second motors being torque motors (Fig 1, mirror 15, torque motor 17, 0001, 0011, 0013, 0042); further comprising an encoder (Fig 1, sensing system 10, position transducer 30, 0042) configured to track the torque motor (17) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the scanning apparatus of Murayama having moveable galvanometer mirrors silent to the type of motor with the first and second motors being torque motors of Montagu for the purpose of providing a known motor that provides a small diameter, low inertia rotor that can be rapidly accelerated and allows for high operating frequencies in optical scanning applications (0017).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the scanning apparatus of Montagu having moveable galvanometer mirrors with the further comprising an encoder configured to track the torque motor of Montagu providing a known encoder configuration that tracks a relative position of the torque motor (0042).
With respect to the limitations of claims 2, 3, 4 and 18, Murayama teaches the optical system comprises: an aspheric optical element (Figs 1, 3, spatial light modulator 13, 0018); a first reflecting optical device (mirror 6a); a first lens, configured to collimate the light (collimator lens 3, 0017); a second reflecting optical device (mirror 6b); and a second lens, configured to focus the light (objective optical system 8 that focusses the laser beam, 0017); the optical system further comprises an aspheric optical element comprising a refractive axicon, a reflective axicon, a negative axicon, a spatial light modulator (Figs 1, 3, spatial light modulator 13, 0018), a diffractive optic, or a cubically shaped optical element; the optical system comprises first and second reflecting optical devices comprising mirrors (mirrors 6a, 6b); the system is configured for laser processing a transparent workpiece (0017, slide glass).
Claims 5-15, 17 and 19 are objected to as being dependent on rejected claim 1.

Claims 22, 23 and 24 are under 35 U.S.C. 103 as being obvious over Kumkar (WO 2016/079275) as applied to claim 20, further in view of Murayama (US 2011/0255157) in view of Montagu (DE4205725).
With respect to the limitations of claims 23 and 24, Kumkar teaches a light source (Figs 1, 2, laser beam source 11, 0061); an optical system (optical system 1, boom arrangement 27, 0064) comprising first and second portions that rotate around a first axis (portion that rotates around Z axis) and second axis (portion that rotates around the Y axis), the first axis is perpendicular to the second axis (see figure 2).  Kumkar discloses the claimed invention except for the system comprising: first and second torque motors integrated with respective ones of the first and second portions, the first torque motor is configured to rotate the first portion around a first axis; the second torque motor is configured to rotate the second portion around a second axis; the optical system comprises: an aspheric optical element; a first reflecting optical device; a first lens, configured to collimate the light; a second reflecting optical device; and a second lens, configured to focus the light.
However, Murayama discloses first and second motors (motors 6c, 6d, 0023) integrated with respective ones of the first and second portions (6a, 6b), the first motor is configured to rotate the first portion around a first axis (pivot axes S1, 0022); the second motor is configured to rotate the second portion around a second axis (pivot axis S2, 0022); the first axis is perpendicular to the second axis (0022, One pivot axis S1 is disposed in a plane perpendicular to the other pivot axis S2); the optical system comprises: an aspheric optical element (Figs 1, 3, spatial light modulator 13, 0018); a first reflecting optical device (mirror 6a); a first lens, configured to collimate the light (collimator lens 3, 0017); a second reflecting optical device (mirror 6b); and a second lens, configured to focus the light (objective optical system 8 that focusses the laser beam, 0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of generating a quasi-non-diffracting beam of Kumkar having an optical system with rotating first and second portions with the system comprising: first and second motors integrated with respective ones of the first and second portions, the first motor is configured to rotate the first portion around a first axis; the second motor is configured to rotate the second portion around a second axis; the optical system comprises: an aspheric optical element; a first reflecting optical device; a first lens, configured to collimate the light; a second reflecting optical device; and a second lens, configured to focus the light of Murayama for the purpose of providing a known actuating and focusing configuration that allows the laser light source to be scanned across a workpiece, without changing the ability to focus the laser light (0007).
However, Montagu discloses the first and second motors being torque motors (Fig 1, mirror 15, torque motor 17, 0001, 0011, 0013, 0042) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the scanning apparatus of Kumkar in view of Murayama having moveable galvanometer mirrors silent to the type of motor with the first and second motors being torque motors of Montagu for the purpose of providing a known motor that provides a small diameter, low inertia rotor that can be rapidly accelerated and allows for high operating frequencies in optical scanning applications (0017).  
Claim 22 is objected to as being dependent on rejected claim 20 and 21.   

Allowable Subject Matter
Claims 5-15, 17, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/4/2022